                                      Case 20-12601              Doc 1        Filed 10/15/20           Page 1 of 12


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Red Reef Alternative Investments, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1200 North Federal Highway
                                  Suite 200
                                  Boca Raton, FL 33432
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Palm Beach                                                      Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       N/A


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                        Case 20-12601                Doc 1       Filed 10/15/20            Page 2 of 12
Debtor    Red Reef Alternative Investments, LLC                                                     Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                5242

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                           The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                            The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                              A plan is being filed with this petition.
                                                              Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12

9.   Were prior bankruptcy              No.
     cases filed by or against
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                               Case number
                                                 District                                 When                               Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     Emergent Capital, Inc.                                       Relationship             Parent
                                                 District   Delaware                      When                           Case number, if known


Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                                    Case 20-12601                Doc 1        Filed 10/15/20            Page 3 of 12
Debtor   Red Reef Alternative Investments, LLC                                                   Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or       No
    have possession of any
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                    5001-10,000                               50,001-100,000
                                 50-99
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                    Case 20-12601                            Doc 1              Filed 10/15/20                        Page 4 of 12


Uctc;f                                                                                                              iJare 'i-tnxf
         Red Reef Ahornative Inveetn^ents. LLC
          4'r"




         RiKiuse! lot            CXclaracinn. oncl Sigti^tiire^*

WARWtN-G -                "'ajC la f. -ertilO:-'Ai'iie MskJi't; -a fal         slaliaii'en, i'l Lumsnlcir ■■'.n r ri.irl;r.ir-f‘'y ‘■•=>5C r^ri 'eio'     Trias cu lu' i^CO.Ifr.O'nr
             iirpTsur-liar . I-j* n.*       2'D yawj, u U'.'i. 16 U.S Z. §§ 152,             ' 1^:11), -r.rl

17. Dcclsnjsion atxJ signaiurc
   of auLhorlzcd                        r IS <i»Uli.i- isi;uas!ls 's«iBf ir j:>:^j‘Ujiiss w,'i ih': ai.np.-.r.r of lilln 1!, l.nrol Rr/rna tl.'i.lia             ir .-lij y-iiuir
   fcprcscnutrv'c ol tiebtof
                                        I        teen ei-Kticrliad lij ’I'.- .-iti wlilbi' yi Lo.-iaif o' .hsdsLlo'.

                                        I        sx3riiia>-J ijw iiifudra.ij'i in IhiS ecu:cm ca3 ta.-o n f*.',aonaWf.- rir.lic:i if.v thr. lrViriiii4n(,ri 5 . ‘.•a yrd uji'sci.

                                        I Ifvjisrfi in.i.Y pcnatly cf C'f.i-'V U SI If'e biejui'u i^ .'te ard jotscL

                                        E'ecjie>i or           i0lis/2i0z0
                                                               MM; r:' ■ '^vr'r'



                                X                                                                                           Miriam MariiioM
                                                       V.. ’
                                        a-syialujeof 8u.‘iL'iL;t’J •ear"osiiL2.’/c-of ire-aire                              Pnrf.'t.l r.'.'iin



                                                  CFO Of Emergenl Capital. Inc.. soi«
                                                  member of Red Retif Altertiaiive Jnvestmcnt». LLC




   Signs'.ure of attorn^,’
                                X                                                                                             Ontr-
                                                                                                                                       lO/l5/2i0i6
                                                                                                                                      MM         UL   rvv V
                                        6 ^re'-.ire cr etlirfre*' 'ri' retlM

                                        Colin R. Robinsor^
                                        P-r'.cJ rairo


                                        Pacn jlsKI Slang ZIehl & Jones LLP
                                        -ni ra'iiL'



                                        9-|9 N. Market Street
                                        r'tn Floor
                                        Wiltniogtori. DE 19801
                                        f-j ircir.f, Str.art ■::ily, flter^ li ZIP CciOe


                                        C-irr.jr.: .arrca.T     3<l2-652-cH)'a                  E-nwl tdJi-i-s        croblnson??p52jlaw.e<'ni

                                        5J.24 DE
                                        R;ir -ii.nmrr sr.l St




                                                   Voluntary' Pmitlon forNi>n-li>!JiviiKi6J» Filiny for B^ivkfuplcy                                                                    PkiJ-T -i
Case 20-12601   Doc 1   Filed 10/15/20   Page 5 of 12
Case 20-12601   Doc 1   Filed 10/15/20   Page 6 of 12
Case 20-12601   Doc 1   Filed 10/15/20   Page 7 of 12
       Case 20-12601   Doc 1   Filed 10/15/20   Page 8 of 12




October 15, 2020
                                            Case 20-12601           Doc 1     Filed 10/15/20            Page 9 of 12

  Fill in this information to identify the case:

  Debtor name    RED REEF ALTERNATIVE INVESTMENTS, LLC
  United States Bankruptcy Court for the:    District of Delaware
                                                                             (State)
                            20-                                                                                                                Check if this is an
  Case number (If known):
                                                                                                                                               amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims and Are Not Insiders                                                                                                                        12/19

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
largest unsecured claims, on a consolidated basis.


 None [check if applicable]
 Name of creditor and complete mailing Name, telephone number, and          Nature of the       Indicate if     Amount of unsecured claim
 address, including zip code           email address of creditor            claim               claim is        If the claim is fully unsecured, fill in only unsecured
                                       contact                              (for example,       contingent,     claim amount. If claim is partially secured, fill in total
                                                                            trade debts, bank   unliquidated,   claim amount and deduction for value of collateral or
                                                                            loans,              or disputed     setoff to calculate unsecured claim.
                                                                            professional
                                                                            services, and
                                                                            government
                                                                            contracts)                          Total claim, if   Deduction for     Unsecured claim
                                                                                                                partially         value of
                                                                                                                secured           collateral or
                                                                                                                                  setoff
                   Case 20-12601      Doc 1     Filed 10/15/20     Page 10 of 12




                         IN THE UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF DELAWARE

In re:                                                      Chapter 11

RED REEF ALTERNATIVE INVESTMENTS, LLC,                      Case No. 20-_____ (___)

                               Debtor.

                   CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)


               Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges
to evaluate possible disqualification or recusal, the Debtor, certifies that the following is a
corporation other than the Debtor, or a governmental unit, that directly or indirectly owns 10% or
more of any class of the corporation’s equity interests, or states that there are no entities to report
under FRBP 7007.1.


 None [check if applicable]

          Name:            Emergent Capital, Inc.
          Address:         5355 Town Center Road
                           Suite 701
                           Boca Raton, FL 33486




DOCS_LA:333070.1
                   Case 20-12601     Doc 1    Filed 10/15/20     Page 11 of 12




                         IN THE UNITED STATES BANKRUPTCY COURT

                               FOR THE DISTRICT OF DELAWARE

In re:                                                    Chapter 11

RED REEF ALTERNATIVE INVESTMENTS, LLC,                    Case No. 20-_____ (___)

                              Debtor.


                            LIST OF EQUITY SECURITY HOLDERS


Following is the list of the Debtor’s equity security holders which is prepared in accordance with rule
1007(a)(3) for filing in this Chapter 11 Case:


  Name and Last Known Address or             Security       Number of
                                                                               Kind of Interest
    Place of Business of Holder               Class         Securities
Emergent Capital, Inc.                                      100%             100% ownership
5355 Town Center Road
Suite 701
Boca Raton, FL 33486




DOCS_LA:333070.1
                   Case 20-12601    Doc 1    Filed 10/15/20    Page 12 of 12




                      IN THE UNITED STATES BANKRUPTCY COURT

                           FOR THE DISTRICT OF DELAWARE

In re:                                                 Chapter 11

RED REEF ALTERNATIVE INVESTMENTS, LLC,                 Case No. 20-_____ (___)

                             Debtor.

                        CERTIFICATION OF CREDITOR MATRIX


               Pursuant to Rule 1007-2 of the Local Rules of Bankruptcy Practice and Procedure
for the United States Bankruptcy Court for the District of Delaware, the above captioned debtor
(the “Debtor”) hereby certifies that the Creditor Matrix submitted herewith contains the names
and addresses of the Debtor’s creditors. To the best of the Debtor’s knowledge, the Creditor
Matrix is complete, correct, and consistent with the Debtor’s books and records.

                The information contained herein is based upon a review of the Debtor’s books
and records as of the petition date. However, no comprehensive legal and/or factual
investigations with regard to possible defenses to any claims set forth in the Creditor Matrix
have been completed. Therefore, the listing does not, and should not, be deemed to constitute:
(1) a waiver of any defense to any listed claims; (2) an acknowledgement of the allowability of
any listed claims; and/or (3) a waiver of any other right or legal position of the Debtor.




DOCS_LA:333070.1
